UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1610


KIM WILLIAMS,

                Plaintiff – Appellant,

          v.

KETTLER MANAGEMENT INC.; AIMCO PROPERTIES, LP,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Charles B. Day, Magistrate Judge.
(8:12-cv-01226-CBD)


Submitted:   March 31, 2015                   Decided:   May 14, 2015


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kim Williams, Appellant Pro Se. Lauri E. Cleary, Michael John
Neary, LERCH, EARLY & BREWER, CHARTERED, Bethesda, Maryland;
Steven G. Metzger, Mark S. Saudek, GALLAGHER EVELIUS & JONES,
LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kim Williams appeals the magistrate judge’s order granting

the   summary   judgment       motions       of   Kettler    Management,      Inc.

(“Kettler”) and AIMCO Properties, L.P. (“AIMCO”) on his claims

under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e et seq. (2012), Md. Code. Ann., State Gov’t § 20-601 et

seq. (West 2015), and 42 U.S.C. § 1981 (2012), and Kettler’s

counterclaim    for   breach    of   contract.        We    have   reviewed    the

record and find no reversible error.              Accordingly, we affirm for

the reasons stated by the magistrate judge.                 Williams v. Kettler

Mgmt. Inc., No. 8:12-cv-01226-CBD (D. Md. June 11, 2014).

      We deny Williams’s motion to appoint counsel.                 We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before us and argument

would not aid the decisional process.

                                                                       AFFIRMED




                                         2